In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-17-00367-CV


                           MARY LEE COWDEN, APPELLANT

                                             V.

                DORIS AKERS AND CARL REX CORDELL, APPELLEES

                           On Appeal from the 251st District Court
                                   Potter County, Texas
              Trial Court No. V-102326-00-C, Honorable Ana Estevez, Presiding

                                    February 22, 2018

                              ORDER OF ABATEMENT
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant, Mary Lee Cowden, and Appellees, Doris Akers and Carl Rex Cordell,

filed a Joint Motion for Briefing Schedule requesting that we extend the briefing deadlines

until thirty days after the parties mediate on April 16, 2018. Appellant’s brief is presently

due February 28, 2018. To expedite the possible disposition of this appeal and in the

interest of conservation of judicial resources, we deny the parties’ motion as moot and

abate the appeal. All appellate deadlines are, therefore, suspended. The case will be

removed from our active docket and treated as a closed case until April 19, 2018, or until
further order of this court. See TEX. R. APP. P. 2, 43.6; Mesa Water, L.P. v. Tex. Water

Dev. Bd., No. 07-11-00153-CV, 2011 Tex. App. LEXIS 5311, at *2-3 (Tex. App.—Amarillo

July 13, 2011, order) (per curiam) (doing same). The parties are directed to advise the

court of the status of the mediation by April 19, 2018.


       It is so ordered.


                                                 Per Curiam




                                             2